Name: Commission Regulation (EC) No 1833/2006 of 13 December 2006 on the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade policy;  marketing;  economic analysis
 Date Published: nan

 14.12.2006 EN Official Journal of the European Union L 354/19 COMMISSION REGULATION (EC) No 1833/2006 of 13 December 2006 on the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1172/95 of 22 May 1995 on the statistics relating to the trading of goods by the Community and its Member States with non-member countries (1), and in particular Article 9 thereof, Whereas: (1) Commission Regulation (EC) No 750/2005 of 18 May 2005 on the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States (2) set out the version of that nomenclature which was valid as of 1 June 2005. (2) The alphabetical coding of countries and territories must be based on the current version of standard ISO alpha 2, insofar as it is compatible with the requirements of Community legislation and the statistical requirements of the Community. Commission Regulation (EC) No 2286/2003 of 18 December 2003 (3) amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code provided for a transitional period for the adaptation of automated customs clearance systems. Whereas that period has now expired, it is no longer necessary to use the numerical codes in parallel with the alphabetical codes. (3) Montenegro has become an independent State. (4) It is therefore appropriate to draw up a new version of the nomenclature which takes account of these developments and of changes affecting certain codes. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Statistics Relating to the Trading of Goods with Non-Member Countries, HAS ADOPTED THIS REGULATION: Article 1 The version of the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States which shall be valid as from 1 January 2007 is set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2006. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 118, 25.5.1995, p. 10. Regulation as last amended by Regulation (EC) No 1882/2003 of the European Parliament and the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 126, 19.5.2005, p. 12. (3) OJ L 343, 31.12.2003, p. 1. Regulation as last amended by Regulation (EC) No 215/2006 (OJ L 38, 9.2.2006, p. 11). ANNEX NOMENCLATURE OF COUNTRIES AND TERRITORIES FOR THE EXTERNAL TRADE STATISTICS OF THE COMMUNITY AND STATISTICS OF TRADE BETWEEN MEMBER STATES (Version valid with effect from 1 January 2007) Code Text Description AD Andorra AE United Arab Emirates Abu Dhabi, Ajman, Dubai, Fujairah, Ras al Khaimah, Sharjah and Umm al Qaiwain AF Afghanistan AG Antigua and Barbuda AI Anguilla AL Albania AM Armenia AN Netherlands Antilles Bonaire, CuraÃ §ao, Saba, St Eustatius and southern part of St Martin AO Angola Including Cabinda AQ Antarctica Territory south of 60 ° south latitude; not including the French Southern Territories (TF), Bouvet Island (BV), South Georgia and South Sandwich Islands (GS) AR Argentina AS American Samoa AT Austria AU Australia AW Aruba AZ Azerbaijan BA Bosnia and Herzegovina BB Barbados BD Bangladesh BE Belgium BF Burkina Faso BG Bulgaria BH Bahrain BI Burundi BJ Benin BM Bermuda BN Brunei Darussalam Often referred to as Brunei BO Bolivia BR Brazil BS Bahamas BT Bhutan BV Bouvet Island BW Botswana BY Belarus Often referred to as Belorussia BZ Belize CA Canada CC Cocos Islands (or Keeling Islands) CD Congo, Democratic Republic of Formerly Zaire CF Central African Republic CG Congo CH Switzerland Including the German territory of BÃ ¼singen and the Italian municipality of Campione dItalia CI CÃ ´te d'Ivoire Often referred to as Ivory Coast CK Cook Islands CL Chile CM Cameroon CN China CO Colombia CR Costa Rica CU Cuba CV Cape Verde CX Christmas Island CY Cyprus CZ Czech Republic DE Germany Including the island of Heligoland; excluding the territory of BÃ ¼singen DJ Djibouti DK Denmark DM Dominica DO Dominican Republic DZ Algeria EC Ecuador Including the GalÃ ¡pagos Islands EE Estonia EG Egypt ER Eritrea ES Spain Including the Balearic Islands and the Canary Islands; excluding Ceuta and Melilla ET Ethiopia FI Finland Including the Ã land Islands FJ Fiji FK Falkland Islands FM Micronesia, Federated States of Chuuk, Kosrae, Pohnpei and Yap FO Faroe Islands FR France Including Monaco and the French overseas departments (French Guiana, Guadeloupe, Martinique and RÃ ©union) GA Gabon GB United Kingdom Great Britain, Northern Ireland, Channel Islands and Isle of Man GD Grenada Including Southern Grenadines GE Georgia GH Ghana GI Gibraltar GL Greenland GM Gambia GN Guinea GQ Equatorial Guinea GR Greece GS South Georgia and South Sandwich Islands GT Guatemala GU Guam GW Guinea-Bissau GY Guyana HK Hong Kong Hong Kong Special Administrative Region of the Peoples Republic of China HM Heard Island and McDonald Islands HN Honduras Including Swan Islands HR Croatia HT Haiti HU Hungary ID Indonesia IE Ireland IL Israel IN India IO British Indian Ocean Territory Chagos archipelago IQ Iraq IR Iran, Islamic Republic of IS Iceland IT Italy Including Livigno; excluding the municipality of Campione dItalia JM Jamaica JO Jordan JP Japan KE Kenya KG Kyrgyz, Republic KH Cambodia KI Kiribati KM Comoros Anjouan, Grande Comore and MohÃ ©li KN St Kitts and Nevis KP Korea, Democratic Peoples Republic of Often referred to as North Korea KR Korea, Republic of Often referred to as South Korea KW Kuwait KY Cayman Islands KZ Kazakhstan LA Lao Peoples Democratic Republic Often referred to as Laos LB Lebanon LC St Lucia LI Liechtenstein LK Sri Lanka LR Liberia LS Lesotho LT Lithuania LU Luxembourg LV Latvia LY Libyan Arab Jamahiriya Often referred to as Libya MA Morocco MD Moldova, Republic of ME Montenegro MG Madagascar MH Marshall Islands MK (1) Former Yugoslav Republic of Macedonia ML Mali MM Myanmar Often referred to as Burma MN Mongolia MO Macao Special Administrative Region of the Peoples Republic of China MP Northern Mariana Islands MR Mauritania MS Montserrat MT Malta Including Gozo and Comino MU Mauritius Mauritius, Rodrigues Island, Agalega Islands and Cargados Carajos Shoals (St Brandon Islands) MV Maldives MW Malawi MX Mexico MY Malaysia Peninsular Malaysia and Eastern Malaysia (Labuan, Sabah and Sarawak) MZ Mozambique NA Namibia NC New Caledonia Including Loyalty Islands (Lifou, MarÃ © and OuvÃ ©a) NE Niger NF Norfolk Island NG Nigeria NI Nicaragua Including Corn Islands NL Netherlands NO Norway Including Svalbard Archipelago and Jan Mayen Island NP Nepal NR Nauru NU Niue NZ New Zealand Excluding Ross Dependency (Antarctica) OM Oman PA Panama Including former Canal Zone PE Peru PF French Polynesia Marquesas Islands, Society Islands (including Tahiti), Tuamotu Islands, Gambier Islands and Austral Islands. Also Clipperton Island PG Papua New Guinea Eastern part of New Guinea; Bismarck Archipelago (including New Britain, New Ireland, Lavongai (New Hanover) and Admiralty Islands); Northern Solomon Islands (Bougainville and Buka); Trobriand Islands, Woodlark Island; dEntrecasteaux Islands and Louisiade Archipelago. PH Philippines PK Pakistan PL Poland PM St Pierre and Miquelon PN Pitcairn Including the Ducie, Henderson and Oeno Islands PS Occupied Palestinian Territory West Bank (including East Jerusalem) and Gaza Strip PT Portugal Including Azores and Madeira PW Palau PY Paraguay QA Qatar RO Romania RU Russian Federation Often referred to as Russia RW Rwanda SA Saudi Arabia SB Solomon Islands SC Seychelles MahÃ © Island, Praslin Island, La Digue, FrÃ ©gate and Silhouette; Amirante Islands (including Desroches, Alphonse, Platte and CoÃ «tivy); Farquhar Islands (including Providence); Aldabra Islands and Cosmoledo Islands. SD Sudan SE Sweden SG Singapore SH Saint Helena Including Ascension Island and Tristan da Cunha Islands SI Slovenia SK Slovakia SL Sierra Leone SM San Marino SN Senegal SO Somalia SR Suriname ST Sao Tome and Principe SV El Salvador SY Syrian Arab Republic Often referred to as Syria SZ Swaziland TC Turks and Caicos Islands TD Chad TF French Southern Territories Including KerguÃ ©len Islands, Amsterdam Island, Saint-Paul Island, Crozet Archipelago TG Togo TH Thailand TJ Tajikistan TK Tokelau TL Timor-Leste TM Turkmenistan TN Tunisia TO Tonga TR Turkey TT Trinidad and Tobago TV Tuvalu TW Taiwan Separate customs territory of Taiwan, Penghu, Kinmen and Matsu TZ Tanzania, United Republic of Pemba, Zanzibar Island and Tanganyika UA Ukraine UG Uganda UM United States Minor Outlying Islands Including Baker Island, Howland Island, Jarvis Island, Johnston Atoll, Kingman Reef, Midway Islands, Navassa Island, Palmyra Atoll and Wake Island US United States Including Puerto Rico UY Uruguay UZ Uzbekistan VA Holy See (Vatican City State) VC St Vincent and the Grenadines VE Venezuela VG Virgin Islands, British VI Virgin Islands, United States VN Vietnam VU Vanuatu WF Wallis and Futuna Including Alofi Island WS Samoa Formerly known as Western Samoa XC Ceuta XK Kosovo As defined by United Nations Security Council Resolution 1244 of 10 June 1999 XL Melilla Including PeÃ ±Ã ³n de VÃ ©lez de la Gomera, PeÃ ±Ã ³n de Alhucemas and Chafarinas Islands XS Serbia YE Yemen Formerly North Yemen and South Yemen YT Mayotte Grande-Terre and Pamandzi ZA South Africa ZM Zambia ZW Zimbabwe MISCELLANEOUS EU European Community Code reserved, in trade with non-member countries, for the declaration of the origin of goods according to the conditions laid down in the relevant Community provisions. Code not to be used for statistical purposes. QQ or Stores and provisions Optional heading QR Stores and provisions within the framework of intra-Community trade Optional heading QS Stores and provisions within the framework of trade with third countries Optional heading QU or Countries and territories not specified Optional heading QV Countries and territories not specified in the framework of intra-Community trade Optional heading QW Countries and territories not specified within the framework of trade with third countries Optional heading QX or Countries and territories not specified for commercial or military reasons Optional heading QY Countries and territories not specified for commercial or military reasons in the framework of intra-Community trade Optional heading QZ Countries and territories not specified for commercial or military reasons in the framework of trade with third countries Optional heading (1) Provisional Code that does not affect the definitive denomination of the country to be attributed after the conclusion of the negotiations currently taking place in the United Nations.